UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Global Real Estate Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 99.22% (Cost $47,912,119) Apparel, Accessories & Luxury 0.49% C C Land Holdings, Ltd. (Hong Kong) (F) 228,000 257,806 Asset Management & Custody Banks 0.32% ARA Asset Management (Singapore) (F) 405,978 164,741 Casinos & Gaming 1.86% Melco PBL Entertainment (Macau) Ltd., ADR (Hong Kong) (F)(I) 80,000 968,000 Construction & Engineering 1.97% Vinci SA (France) (F) 15,000 1,025,493 Diversified REITs 9.27% Allco Commerical Real Estate Investment Trust (Singapore) (I)(F) 3,340,000 1,592,233 British Land Co., Plc (United Kingdom) (F) 57,727 1,168,510 H&R Real Estate Investment Trust (Canada) (F) 22,000 422,887 Stockland (Australia) (F) 85,000 560,868 Vornado Realty Trust 12,000 1,084,800 Highways & Railtracks 1.73% Road King Infrastructure Ltd. (Hong Kong) (F) 769,000 898,199 Hotels, Resorts & Cruise Lines 1.56% Starwood Hotels & Resorts Worldwide, Inc. 18,000 814,500 Industrial REITs 2.59% Mapletree Logistics Trust (Singapore) (F) 452,177 297,839 ProLogis Co. 17,700 1,050,495 Marine 3.05% Alexander & Baldwin, Inc. 14,000 638,960 Diana Shipping, Inc. (Marshall Islands) (F)(L) 21,600 637,416 Navios Maritime Holdings, Inc. (Greece) (F) 27,000 311,580 Office REITs 15.43% Alexandria Real Estate Equities, Inc. 7,000 687,610 Axis Real Estate Investment Trust (Malaysia) (F) 15,200 8,268 Boston Properties, Inc. 12,000 1,103,040 Champion Real Estate Investment Trust (Hong Kong) (F)(I) 700,000 385,342 Commonwealth Property Office Fund (Australia) (F) 400,000 507,397 Digital Realty Trust, Inc. 35,000 1,250,550 Douglas Emmett, Inc. 31,000 708,350 Page 1 John Hancock Global Real Estate Fund Securities owned by the Fund on January 31, 2008 (unaudited) Great Portland Estates Plc (United Kingdom) (F) 60,000 580,659 Maguire Properties, Inc. (L) 20,000 551,600 Nippon Building Fund Inc. (Japan) (F) 82 954,381 SL Green Realty Corp. 10,100 937,381 Societe Fonciere Lyonnaise (France) (F) 4,937 359,022 Oil & Gas Drilling 2.57% Transocean Inc. (Cayman Islands) (F)(I) 10,900 1,336,340 Real Estate Management & Development 37.11% Brookfield Properties Corp. (Canada) (F) 45,375 921,566 Capitaland Ltd. (Singapore) (F) 210,000 889,277 Cheung Kong (Holdings) Ltd. (Hong Kong) (F) 88,000 1,426,894 Chinese Estates Holdings Ltd. (Hong Kong) (F) 275,000 456,576 E-House China Holdings Ltd. (China) (F)(I)(L) 15,400 284,592 Eurocastle Investment Ltd. (Guernsey Channel Islands) (F) 49,000 1,204,279 Henderson Land Development Co. Ltd. (Hong Kong) (F) 95,000 820,502 Hongkong Land Holdings Ltd. (Bermuda) (F) 230,000 1,092,602 IVG Immobilien AG (Germany) (F) 50,000 1,707,940 Keck Seng Investments (Hong Kong) Ltd. (Hong Kong) (F) 965,679 597,322 KLCC Property Holdings Berhad (Malaysia) (F) 250,000 256,179 Mapeley Ltd. (United Kingdom) (F) 20,000 564,843 Mitsubishi Estate Co. Ltd. (Japan) (F) 70,000 1,884,307 Mitsui Fudosan Co. Ltd. (Japan) (F) 78,000 1,809,408 Shenzhen Investment Ltd. (Hong Kong) (F) 3,650,000 1,672,135 Sumitomo Realty & Development Co. Ltd. (Japan) (F) 47,000 1,174,888 Sun Hing Kai Properties Ltd. (Hong Kong) (F) 70,000 1,389,069 Tejon Ranch Co. (I) 14,000 529,480 Ticon Industrial Connection Public Co. Ltd. (Thailand) (F) 427,477 247,300 Xinyuan Real Estate Co. Ltd., ADR (China) (F)(I)(L) 30,000 394,500 Residential REITs 5.86% Avalonbay Communities, Inc. 10,900 1,024,055 BRE Properties, Inc. (Class A) 18,000 784,620 Essex Property Trust, Inc. 12,000 1,243,320 Retail REITs 14.33% Artis Real Estate Investment Trust (Canada) (F) 30,000 436,233 Hammerson Plc (United Kingdom) (F) 43,000 977,051 Japan Retail Fund Investment Corp. (Japan) (F) 100 636,095 Land Securities Group Plc (United Kingdom) (F) 21,000 669,597 Link REIT (The) (Hong Kong) (F) 330,000 839,667 Simon Property Group, Inc. 13,470 1,203,949 Unibail-Rodamco (France) (F) 5,200 1,233,963 Westfield Group (Australia) (F) 87,000 1,462,428 Specialized REITs 1.08% Host Hotels & Resorts, Inc. 33,510 560,957 Page 2 John Hancock Global Real Estate Fund Securities owned by the Fund on January 31, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.07% (Cost $1,601,030) Joint Repurchase Agreement 0.91% Repurchase Agreement with Barclays Capital Inc. dated 01-31-2008 at 1.750% to be repurchased at $476,031 on 02-01-2008, collateralized by $280,267 U.S, Treasury Inflation Indexed Bond, 3.675% due 04-15-2028 (valued at $485,520, including interest) 1.750% $476 476,000 Shares Cash Equivalents 2.16% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 1,125,030 1,125,030 Total investments (Cost $49,513,149) 102.29% Other assets and liabilities, net (2.29%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Global Real Estate Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt REIT Real Estate Investment Trust (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $49,513,149. Gross unrealized appreciation and depreciation of investments aggregated $7,734,229 and $3,986,487, respectively, resulting in net unrealized appreciation of $3,747,742. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees and/or by retaining a portion of interest on the investment of any cash received as collateral. Notes to Schedule of Investments - Page 2 John Hancock Mid Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 98.88% (Cost $33,766,579) Application Software 2.30% Salesforce.com, Inc. (I) 13,900 726,692 Asset Management & Custody Banks 4.11% Eaton Vance Corp. 17,805 663,592 SEI Investments Co. 22,950 635,715 Automotive Retail 2.22% O'Reilly Automotive, Inc. (I) 23,850 701,906 Biotechnology 1.48% PDL BioPharma, Inc. (I) 31,300 467,309 Casinos & Gaming 4.05% Bally Technologies, Inc. (I) 13,300 633,612 Penn National Gaming, Inc. (I) 12,400 646,660 Communications Equipment 2.24% Harris Corp. 12,950 708,235 Computer & Electronics Retail 2.22% GameStop Corp. (Class A) (I) 13,600 703,528 Computer Storage & Peripherals 1.90% SanDisk Corp. (I) 23,600 600,620 Construction & Engineering 4.02% (Netherlands) (F) 14,912 663,435 Stantec, Inc. (Canada) (F)(I) 19,550 609,960 Construction & Farm Machinery & Heavy Trucks 4.97% Bucyrus International, Inc. (Class A) 9,500 880,745 Oshkosh Truck Corp. 15,100 690,976 Data Processing & Outsourced Services 2.15% Euronet Worldwide, Inc. (I) 25,700 679,508 Diversified Commercial & Professional Services 2.07% Corrections Corp. of America (I) 24,680 655,007 Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Electronic Equipment Manufacturers 1.75% Daktronics, Inc. (L) 27,019 553,619 Footwear 2.32% Crocs, Inc. (I)(L) 21,100 734,069 Health Care Equipment 6.97% Gen-Probe, Inc. (I) 11,060 632,079 Hologic, Inc. (I) 11,692 752,497 ResMed, Inc. (I) 17,600 819,808 Health Care Facilities 2.08% Psychiatric Solutions, Inc. (I) 21,850 659,215 Health Care Supplies 2.73% Align Technology, Inc. (I) 28,000 329,840 Inverness Medical Innovations, Inc. (I) 11,820 532,491 Human Resource & Employment Services 1.85% Monster Worldwide, Inc. (I) 21,050 586,243 Industrial Machinery 1.93% Middleby Corp. (The) (I) 10,225 609,512 Internet Software & Services 2.39% VistaPrint Ltd. (Bermuda) (F)(I)(L) 20,350 757,224 Life Sciences Tools & Services 4.10% Covance, Inc. (I) 7,875 654,885 QIAGEN N.V. (Netherlands) (F)(I) 31,500 642,600 Oil & Gas Equipment & Services 2.62% Superior Energy Services, Inc. (I) 20,700 829,863 Oil & Gas Exploration & Production 4.40% Quicksilver Resources, Inc. (I) 12,600 716,058 Range Resources Corp. 12,970 677,293 Pharmaceuticals 5.71% Medicis Pharmaceutical Corp. (Class A) 27,350 555,479 Sepracor, Inc. (I) 23,580 665,899 Shire Plc, ADR (United Kingdom) (F) 10,845 584,003 Regional Banks 4.27% Cullen/Frost Bankers, Inc. 12,235 666,073 UCBH Holdings, Inc. 48,400 683,408 Restaurants 2.39% Cheesecake Factory, Inc. (The) (I)(L) 34,675 757,649 Page 2 John Hancock Mid Cap Equity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Semiconductor Equipment 5.88% FormFactor, Inc. (I) 22,480 544,466 Lam Research Corp. (I) 17,220 661,076 Varian Semiconductor Equipment Associates, Inc. (I) 20,318 654,443 Semiconductors 3.01% SiRF Technology Holdings, Inc. (I)(L) 41,650 637,662 Trident Microsystems, Inc. (I) 62,700 315,381 Soft Drinks 2.02% Hansen Natural Corp. (I) 16,600 640,096 Specialized Finance 2.18% Portfolio Recovery Associates, Inc. (L) 19,005 691,022 Specialty Stores 2.31% PetSmart, Inc. 31,950 730,696 Steel 2.08% Steel Dynamics, Inc. 12,600 657,090 Trading Companies & Distributors 2.16% Finning International, Inc. (Canada) (F) 26,084 684,021 Interest Issuer rate Shares Value Short-term investments 12.53% (Cost $3,964,030) Cash Equivalents 12.53% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 3,964,030 3,964,030 Total investments (Cost $37,730,609) 111.41% Other assets and liabilities, net (11.41%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Mid Cap Equity Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $37,730,609. Gross unrealized appreciation and depreciation of investments aggregated $1,389,161 and $3,872,480, respectively, resulting in net unrealized depreciation of $2,483,319. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees and/or by retaining a portion of interest on the investment of any cash received as collateral. Notes to Schedule of Investments - Page 2 John Hancock Technology Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 96.96% (Cost $149,841,893) Application Software 3.79% Amdocs Ltd. (Channel Islands) (F)(I) 80,000 2,647,200 Intuit, Inc. (I) 64,000 1,964,160 IONA Technologies Plc ADR (Ireland) (F)(I) 328,000 1,026,640 Communications Equipment 12.32% Avocent Corp. (I) 100,000 1,660,000 Cisco Systems, Inc. (I) 256,200 6,276,900 Comverse Technology, Inc. (I) 319,400 5,222,190 Motorola, Inc. 114,500 1,320,185 PRIMUS Telecommunications Group, Inc. (I) 67,620 25,019 QUALCOMM, Inc. 89,550 3,798,711 Computer & Electronics Retail 1.07% GameStop Corp. (Class A) (I) 30,700 1,588,111 Computer Hardware 16.27% Apple, Inc. (I) 40,550 5,488,848 Dell, Inc. (I) 179,300 3,593,172 Hewlett-Packard Co. 175,100 7,660,625 International Business Machines Corp. 50,000 5,367,000 NetScout Systems, Inc. (I) 210,000 2,060,100 Computer Storage & Peripherals 5.07% Brocade Communications Systems, Inc. (I) 308,000 2,122,120 EMC Corp. 93,000 1,475,910 Seagate Technology (Cayman Islands) (F) 69,200 1,402,684 Western Digital Corp. (I) 95,750 2,532,588 Diversified Banks 0.12% First Internet Bancorp (I) 14,369 183,205 Electronic Manufacturing Services 0.10% Silicon Genesis Corp. (B)(I)(K) 143,678 152,586 Health Care Equipment 0.04% SerOptix, Inc. (B)(I)(K) 491,800 54,098 Home Entertainment Software 1.73% Activision, Inc. (I) 99,200 2,566,304 Integrated Telecommunication Services 1.07% Verizon Communications, Inc. 41,000 1,592,440 Page 1 John Hancock Technology Fund Securities owned by the Fund on January 31, 2008 (unaudited) Internet Software & Services 10.54% eBay, Inc. (I) 125,000 3,361,250 Google, Inc. (Class A) (I) 7,491 4,227,171 NDS Group Plc ADR (United Kingdom) (F)(I) 46,449 2,508,246 Shanda Interactive Entertainment Ltd. ADR (Cayman Islands) (F)(I) 76,000 2,089,240 United Online, Inc. 139,000 1,552,630 Yahoo!, Inc. (I) 100,000 1,918,000 Investment Banking & Brokerage 3.18% BancTec, Inc. (B)(I)(K) 591,080 4,728,640 IT Consulting & Other Services 2.23% Accenture Ltd. (Class A) (Bermuda) (F) 49,900 1,727,538 CA, Inc. 71,600 1,577,348 Gomez, Inc. (B)(I)(K) 328 1,532 Semiconductor Equipment 4.82% O2Micro International Ltd. ADR (Cayman Islands) (F)(I) 136,000 1,083,920 Credence Systems Corp. (I) 662,172 867,445 Mattson Technology, Inc. (I) 201,200 1,146,840 Teradyne, Inc. (I) 243,000 2,665,710 Verigy Ltd. (Singapore) (F)(I) 66,850 1,395,828 Semiconductors 7.61% Fairchild Semiconductor International, Inc. (I) 117,100 1,434,475 Integrated Device Technology, Inc. (I) 128,000 953,600 Intel Corp. 351,250 7,446,500 Trident Microsystems, Inc. (I) 291,350 1,465,490 Systems Software 18.04% BMC Software, Inc. (I) 53,250 1,706,130 JDA Software Group, Inc. (I) 85,000 1,512,150 McAfee, Inc. (I) 53,900 1,814,274 Microsoft Corp. 476,800 15,543,680 Oracle Corp. (I) 302,800 6,222,540 Technology Distributors 6.88% Arrow Electronics, Inc. (I) 73,350 2,510,037 Avnet, Inc. (I) 52,300 1,862,403 Ingram Micro, Inc. (Class A) (I) 144,500 2,569,210 Tech Data Corp. (I) 95,300 3,276,414 Wireless Telecommunication Services 2.08% Airspan Networks, Inc. (I)(L) 785,730 911,447 RF Micro Devices, Inc. (I) 677,000 2,186,710 Page 2 John Hancock Technology Fund Securities owned by the Fund on January 31, 2008 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 0.21% (Cost $1,230,942) Health Care Equipment 0.19% SerOptix, Inc. (Series A) (B)(G)(I)(K) CC- 500,000 125,000 SerOptix, Inc. (Series B) (B)(G)(I)(K) CC- 500,000 150,000 IT Consulting & Other Services 0.02% Gomez, Inc. (B)(G)(K) CC 6,427 30,014 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.54% (Cost $2,291,936) Joint Repurchase Agreement 1.49% Joint Repurchase Agreement transaction with Barclays Plc dated 1-31-08 at 1.750% to be repurchased at $2,216,145 on 2-1-08, collateralized by $1,304,773 U.S. Treasury Inflation Indexed Bond, 3.625%, due 4-15-28 (valued at $2,260,258, including interest) 1.750% $2,216 2,216,000 Shares Cash Equivalents 0.05% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 75,936 75,936 Total investments (Cost $153,364,771) 98.71% Other assets and liabilities, net 1.29% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Technology Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $5,241,870, or 3.53% of the Fund's net assets as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets January 31, 2008 BancTec, Inc. common stock 6-20-07 $4,728,640 3.18 % $4,728,640 Gomez, Inc. common stock 9-10-02 2,177,612 0.00 1,532 preferred stock 1-23-06 64,275 0.02 30,014 SerOptix, Inc. common stock 1-12-98 50 0.04 54,098 preferred stock, Ser A 1-12-98 500,000 0.08 125,000 preferred stock, Ser B 4-5-00 666,667 0.10 150,000 Silicon Genesis Corp. common stock 9-5-00 2,999,997 0.11 152,586 Total % (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $153,364,771. Gross unrealized appreciation and depreciation of investments aggregated $18,965,440 and $25,686,067, respectively, resulting in net unrealized depreciation of $6,720,627. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
